DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) filed of record.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20 are pending. Claims 1, 8, and 16 have been amended. Claims 1, 8, 16 are the independent claims. This NON-FINAL Office action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 7/25/2022. 



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 7/25/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of Claim 1-20 under 35 U.S.C. § 103, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “independent claims 1, 8, and 16 also recite that while this
 visual servo control loop is being executed, the approach vector is dynamically updated based on additional sensor data acquired during execution of the visual servo control loop. Thus, rather than proceeding toward a fixed, predefined target (in this case an approach vector), the machine can change the target while in route. This capability is not taught or suggested in the cited art” and the Office respectfully disagrees.
	It is the Office’s stance that Wang discloses these newly added limitations as currently presented. Further, applicant states “the machine can change the target while in route” and this limitation does not appear in the claims, thus the capability of this is not mapped. However, the visual control loop is disclosed by Wang, when Wang states that the autonomous vehicle can either create a list of iterations, or create new iterations as needed based on sensor data. Further Wang discloses autonomously moving the vehicle to the start point, which is based on sensor data. Finally, the paths and vehicle speed of the iterations is considered as the vector [Wang, ¶ 0034, 0051-0053, 0060, 0073, 0100, 0153, and 0165].Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.

NON-FINAL
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 states “selecting a preferred location from among the candidate locations based on ease of approach” and the use of the word “ease” is unclear. What is meant by ease? Does this mean fastest, or cheapest, less grade, obstacle avoidance? What are the thresholds that are being applied here? As currently presented here, the Claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office will interpret this as any selection. Appropriate action is required.
Claim 12 is rejected under the same rational as Claim 1.
Claim 18 is rejected under the same rational as Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang et al. (United States Patent Publication 2020/0293059).
With respect to Claim 1: Wang discloses “A method for controlling an autonomous vehicle” [Wang, Abstract, ¶ 0034 and 0168]; 
“the method comprising: receiving, at a control system of the autonomous vehicle, an instruction to move material from a source location to a destination location” [Wang, ¶ 0034, 0051-0053, 0060, 0073, 0153, and 0165]; 
“wherein moving all of the material requires a plurality of iterations of a transfer operation” [Wang, ¶ 0034, 0051-0053, 0060, 0073, 0153, and 0165]; 
“identifying, by the control system of the autonomous vehicle, the source location within an image provided by sensors of the autonomous vehicle for each iteration of the transfer operation” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0153, and 0165]; 
“determining, by the control system of the autonomous vehicle, an approach vector for picking up a portion of the material” [Wang, ¶ 0034, 0051-0053, 0060, 0073, 0100, 0153, and 0165]; 
“wherein the approach vector is different for different iterations” [Wang, ¶ 0034, 0051-0053, 0060, 0073, 0100, 0153, and 0165];
“determining, by the control system of the autonomous vehicle, a current location of the autonomous vehicle relative to the approach vector” [Wang, ¶ 0034, 0051-0053, 0060, 0073, 0100, 0153, and 0165]; 
“executing, by the control system of the autonomous vehicle, a visual servo control loop to move the autonomous vehicle from the current location to the approach vector” [Wang, ¶ 0034, 0051-0053, 0060, 0073, 0100, 0153, and 0165]; 
“wherein executing the visual servo control loop includes iteratively determining a current view based on sensor data” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165]; 
“comparing the current view to the approach vector” [Wang, ¶ 0034, 0043, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165]; 
“determining a next incremental move” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165]; 
“and executing the next incremental move; while executing the visual servo control loop” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165]; 
“dynamically reevaluating the approach vector based on additional sensor data acquired during execution of the visual servo control loop” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165]; 
“after reaching the approach vector, operating, by the control system of the autonomous vehicle, the autonomous vehicle to pick up a portion of the material” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165]; 
“executing, by the control system of the autonomous vehicle, the visual servo control loop to move the autonomous vehicle to the destination location” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165];
“and after reaching the destination location, operating, by the control system of the autonomous vehicle, the autonomous vehicle to release the portion of the material” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165]; 
“and performing additional iterations of the transfer operation until all of the material has been moved” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165].
With respect to Claim 2: Wang discloses “The method of claim I wherein the material is arranged in a pile” [Wang Abstract].
With respect to Claim 3: Wang discloses “The method of claim 2 wherein the approach vector is determined based on a shape of the pile” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165].
With respect to Claim 4: Wang discloses “The method of claim 2 wherein determining the approach vector includes: generating a three-dimensional (3D) model of the pile based on sensor data” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165]; 
“identifying one or more candidate locations based on the 3D model” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165]; 
“selecting a preferred location from among the candidate locations based on ease of approach” [Wang, ¶ 0034, 0045-0047, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165]; 
“and determining an approach vector that enables the autonomous vehicle to pick up material at the candidate location” [Wang, ¶ 0034, 0045, 0051-0053, 0060, 0073, 0084, 0086, 0100, 0153, and 0165].
With respect to Claim 6: Wang discloses “The method of claim 1 wherein the visual servo control loop is based on a comparison of real-time image data from the sensors of the autonomous vehicle to a target image associated with the approach vector” [Wang, ¶ 0034, 0049, 0051-0053, 0060, 0073, 0080-0084, 0086, 0100, 0106, 0153, and 0165].
With respect to Claim 7: Wang discloses “The method of claim 6 wherein the visual servo control loop selects a control command for the autonomous vehicle based on a reinforcement learning model that is independent of a kinematic model of the autonomous vehicle” [Wang, ¶ 0034, 0049, 0051-0053, 0060, 0073, 0080-0084, 0086, 0100, 0106, 0153, and 0165].
With respect to Claims 8-12 and 14-15: all limitations have been examined with respect to the  method in claims 1-4 and 6-7. The system taught/disclosed in claims 8-12 and 14-15 can clearly perform the method of claims 1-4 and 6-7. Therefore claims 8-12 and 14-15 are rejected under the same rationale.
With respect to Claims 16-20: all limitations have been examined with respect to the  method in claims 1-4 and 6-7. The medium taught/disclosed in claims 16-20 can clearly perform the method of claims 1-4 and 6-7. Therefore claims 16-20 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5 and 13 are rejected under 35 USC 103 as being unpatentable over Wang et al. (United States Patent Publication 2020/0293059) in view Kim et al. (United States Patent Publication 2018/0300882).
With respect to Claim 5: While Wang discloses “The method of claim 4 wherein the 3D model is a mesh model and wherein the one or more candidate locations are identified as one or more locations from the mesh model” [Wang, ¶ 0035 and 0046];
Wang does not explicitly state that the highest density of vertices is selected.
First, it is the Office's stance that the specification of a threshold of the highest density of vertices as compared to a lowest or any number of vertices, without any explanation of any well-known benefit of selecting the highest over other threshold values is a mere design choice. By choosing the highest density of vertices, over any other vertices amount, without the recitation of a known and understood benefit of selecting this, does not distinct the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any value of vertices and by doing so would have been obvious and the design choice would have produced predictable results.
Further, Kim, which is also a system that uses 3D modeling teaches “having a highest density of vertices in the mesh model” [Kim, ¶ 0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the invention of Wang to not only to include using 3D and 2D models for vehicle control and pile movement as Wang discloses but to also use know features of 3D models, such as density of points and vertices as taught by Kim with a motivation of creating a more robust system that can analyze more efficiently [Kim, ¶ 0034]. Additionally,  the claimed invention is merely a combination of old, well known elements such vehicle control and 3D modeling and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 13: all limitations have been examined with respect to the  method in claim 5. The system taught/disclosed in claim 13 can clearly perform the method of claim 5. Therefore claim 13 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669